Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

 MARGARETTE DUVERGER, individually, and
 on behalf of all others similarly situated,
                        Plaintiff,                        NO.

        v.                                                CLASS ACTION COMPLAINT

 ROBERT SLACK, LLC, a Florida limited                           JURY DEMAND
 liability company
                        Defendant.


        This case addresses a disturbing trend whereby realty brokerages train their agents to cold
 call consumers without consent in violation of the Telephone Consumer Protection Act. Plaintiff
 Margarette Duverger (“Duverger”) brings this Class Action Complaint against Defendant Robert
 Slack, LLC (“Robert Slack”) to stop the Defendant from violating the Telephone Consumer
 Protection Act by training its agents to make solicitation calls without consent to consumers
 using a pre-recorded voice message. Plaintiff Duverger, for this Complaint, alleges as follows
 upon personal knowledge as to herself and her own acts and experiences, and, as to all other
 matters, upon information and belief, including investigation conducted by her attorneys.
                                                  PARTIES
        1.      Plaintiff Margarette Duverger is a resident of Miramar, Florida.

        2.      Defendant Robert Slack, LLC is a realty brokerage located in Ocala, Florida.
                                      JURISDICTION AND VENUE
        3.      This Court has personal jurisdiction over Defendant and venue is proper in this
 District under 28 U.S.C. § 1391(b) because Defendant’s wrongful conduct of calling the Plaintiff
 was directed to and received by Plaintiff in this District.
Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 2 of 9




                                            INTRODUCTION
          4.     As the Supreme Court explained at the end of its last term, “Americans

 passionately disagree about many things. But they are largely united in their disdain for
 robocalls. The Federal Government receives a staggering number of complaints about
 robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
 complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
 back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5
 (U.S. July 6, 2020).
          5.     When Congress enacted the TCPA in 1991, it found that telemarketers called
 more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
          6.     By 2003, due to more powerful autodialing technology, telemarketers were
 calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
 of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
          7.     The problems Congress identified when it enacted the TCPA have only grown
 exponentially in recent years.
          8.     According to online robocall tracking service “YouMail,” 4.9 billion robocalls
 were placed in March 2021 alone, at a rate of 159.4 million per day. www.robocallindex.com
 (last visited April 6, 2021).
          9.     “Robocalls and telemarketing calls are currently the number one source of
 consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
 statement of FCC chairman.1
          10.    “The FTC receives more complains about unwanted calls than all other
 complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer




 1
     https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls

                                                                                                   2
Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 3 of 9




 Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2

                                   COMMON ALLEGATIONS
         11.    Robert Slack is a real estate brokerage.
         12.    Robert Slack divides their realtors into teams and provides each team with a
 dedicated team leader who presents weekly training sessions and quarterly one-on-one sessions.
 The team leader reports directly to the CEO, Robert Slack.
         13.    Robert Slack draws many agents to its brokerage because it is willing to provide
 its realtors with leads and training to market to new leads. In exchange, the realtors are willing to
 take less in their commission splits with the brokerage since they are gaining an ongoing stream
 of leads from Robert Slack and the technology to call them.
         14.    Robert Slack also provides its realtors with the technology to store those leads and
 make calls to them.
         15.    Robert Slack provides its agents with Follow Up Boss, a CRM system and
 CallAction, a calling software that integrates with Follow Up Boss.
         16.    Follow Up Boss provides a dashboard for Robert Slack realtors whereby they can
 systematically call or text all leads in their system daily and their dedicated team leaders can
 access their Follow Up Boss account to see all of their calling activity.
         17.    Robert Slack provides its realtors with training and online courses teaching them
 how to find the leads, how to call them, and what to say on the call turning them from a lead into
 a client.
         18.    One of the features of Follow Up Boss (provided to Robert Slack realtors) is that
 it integrates with a popular high-quality lead generation and calling platform called Mojo.




 2
   https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
 consumer-protection-federal-communications-commission-rules-
 regulations/160616robocallscomment.pdf

                                                                                                     3
Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 4 of 9




        19.     Through Mojo, realtors can purchase expired and off-market leads with hard to
 find contact information -- i.e., phone numbers of consumers who never gave consent to be

 called by realtors. In fact, Mojo advertises that it uses skip tracing technology to locate phone
 numbers of individuals associated with properties.
        20.     Robert Slack realtors use Mojo’s lead data information to create lead lists to call.
        21.     Mojo also includes a dialer with the ability to leave prerecorded voice messages
 like the one the Plaintiff received.
        22.     Robert Slack team leaders are aware that some of the realtors on their team use
 Mojo to generate and call leads, including by leaving prerecorded voice messages as part of their
 marketing campaigns.
        23.     Robert Slack tracks each realtor’s lead generation activities through their Follow
 Up Boss account. Inside Follow Up Boss, the team leader and Robert Slack can see how many
 calls a realtor made on a daily or weekly level, the number of calls connected, the number of
 conversations, the total talk time, and other relevant metrics.
        24.     According to Robert Slack, the owner of Robert Slack, he has hired an
 accountability person to “every day sit at a desk and pour over everybody’s Follow Up Boss to
 make sure they are being accountable, and if they are not, they will [be] accountable to me
 [Robert Slack].”3 Since Follow Up Boss is integrated with Mojo, Robert Slack’s accountability
 person, team leader, and others at Robert Slack have the knowledge that realtors are using Mojo
 to generate and make prerecorded cold calls to clients using Mojo leads.
        25.     As Follow Up Boss’ documentation provides “Sync leads from Mojo to Follow
 Up Boss…Any call made in Mojo to a synced lead will transfer over to Follow Up Boss as a Call
 Log.”4 The data including voicemail messages are synced to Follow Up Boss.5 Thus, if
 Defendant’s team leader, Robert Slack, or Robert Slack’s accountability person track each

 3
   https://www.youtube.com/watch?v=16q02TPK_Qg&t=1100s min 35
 4
   https://help.followupboss.com/360002584994-Phone-Texting/360014277213-Mojo-Sells-
 Integration
 5
   https://www.youtube.com/watch?v=SkXUNEna_Ns min 11min 11

                                                                                                       4
Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 5 of 9




 agents’ Follow Up Boss account to make sure they are keeping up with the expected daily calling
 activities, they know or should know that agents are making cold calls to Mojo leads including

 prerecorded voice message calls.
                                  PLAINTIFF’S ALLEGATIONS
         26.     Andres Vieira (“Vieira”) was a fulltime real estate salesperson for Defendant
 Robert Slack, from 2018 through February 2021.
         27.     Vieira chose to work at Robert Slack in part due to their extensive lead generation
 training, leads that they provide to realtors, their technology including Follow Up Boss, and
 other tools available to their real estate sales persons.
         28.     Vieira chose to work at Robert Slack in exchange for a lower commission split
 because of the training and coaching provided at Robert Slack.
         29.     Defendant Robert Slack provided Vieira with Realtor.com leads and Follow Up
 Boss as a CRM system that allowed him to make outbound lead generation calls and track all of
 his daily lead and calling activity.
         30.     Vieira purchased the Mojo dialer and Mojo leads because of the integration with
 the Follow Up Boss system provided by Defendant Robert Slack.
         31.     Vieira’s team leader at Robert Slack was aware of how Vieira generated his leads
 through Mojo. Vieira’s team leader would teach Robert Slack agents when to call leads, how
 best to engage them, and how frequently to call them. In addition, Defendant Robert Slack
 provided scripts through its training portal which Vieira used to make the calls.
         32.     On information and belief, Vieira’s team leader and Defendant Robert Slack had
 full access to Vieira’s Follow Up Boss call system which indicated the calls to Mojo leads,
 including calls made using a prerecorded voice.
         33.     On November 28, 2020 at approximately 2:00 PM, Plaintiff Duverger received an
 unsolicited call from the Robert Slack salesperson Andres Vieira to her cell phone from the
 phone number 305-982-7893.




                                                                                                   5
Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 6 of 9




        34.     Plaintiff did not answer this call, but a prerecorded voice message was left on
 Plaintiff’s cell phone voicemail from Andres Vieira, a Robert Slack sales person.

        35.     The pre-recorded message was left by Vieira with regards to whether Plaintiff is
 interested in engaging Vieira to assist in buying or selling her property.
        36.     In the pre-recorded message, Vieira identifies himself as a realtor in Palm Springs
 North and asks Plaintiff to call him back to the phone number 786-973-0860.
        37.     Plaintiff Duverger never provided her phone number to Vieira, to Defendant
 Robert Slack, or any of its other agents.
        38.     The unauthorized solicitation telephone call that Plaintiff received from Vieira, a
 Robert Slack salesperson, as alleged herein, has harmed Plaintiff Duverger in the form of
 annoyance, nuisance, and invasion of privacy, and disturbed the use and enjoyment of her phone,
 in addition to the wear and tear on the phone’s hardware (including the phone’s battery) and the
 consumption of memory on the phone.
        39.     Seeking redress for these injuries, Plaintiff Duverger, on behalf of herself and a
 Class of similarly situated individuals, bring suit under the Telephone Consumer Protection Act,
 47 U.S.C. § 227, et seq., which prohibits unsolicited prerecorded telemarketing calls to cellular
 telephones.


                                         CLASS ALLEGATIONS
        40.     Plaintiff Duverger brings this action pursuant to Federal Rules of Civil Procedure
 23(b)(2) and 23(b)(3) and seek certification of the following Class:
        Pre-recorded No Consent Class: All persons in the United States who from four years
        prior to the filing of this action through class certification (1) an agent acting on behalf of
        Defendant called on their cell phone number (2) using a pre-recorded voice message, and
        (3) for whom the Defendant or its agents claim they obtained the person’s cell phone
        number in the same manner they obtained the Plaintiff’s cell phone number.

        41.     The following individuals are excluded from the Class: (1) any Judge or
 Magistrate presiding over this action and members of their families; (2) Defendant, their
 subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its


                                                                                                      6
Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 7 of 9




 parents have a controlling interest and their current or former employees, officers and directors;
 (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

 from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
 and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
 released. Plaintiff Duverger anticipates the need to amend the Class definitions following
 appropriate discovery.
        42.     Numerosity: On information and belief, there are hundreds, if not thousands of
 members of the Class such that joinder of all members is impracticable.
        43.     Commonality and Predominance: There are many questions of law and fact
 common to the claims of the Plaintiff and the Class, and those questions predominate over any
 questions that may affect individual members of the Class. Common questions for the Class
 include, but are not necessarily limited to the following:
        (a)     whether Defendant’s agent systematically placed pre-recorded voice message
                solicitation calls to consumers without first obtaining consent to make the calls;
        (b)     whether Defendant is vicariously liable for the calls made by its realtors;
        (c)     whether Defendant’s conduct constitutes a violation of the TCPA;
        (d)     whether members of the Class are entitled to treble damages based on the
                willfulness of Defendant’s conduct.
        44.     Adequate Representation: Plaintiff Duverger will fairly and adequately
 represent and protect the interests of the Class, and has retained counsel competent and
 experienced in class actions. Plaintiff Duverger has no interests antagonistic to those of the
 Class, and Defendant has no defenses unique to Plaintiff. Plaintiff Duverger and her counsel are
 committed to vigorously prosecuting this action on behalf of the members of the Class, and have
 the financial resources to do so. Neither Plaintiff Duverger nor her counsel have any interest
 adverse to the Class.
        45.     Appropriateness: This class action is also appropriate for certification because
 Defendant has acted or refused to act on grounds generally applicable to the Class and as a


                                                                                                      7
Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 8 of 9




 whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
 of conduct toward the members of the Class and making final class-wide injunctive relief

 appropriate. Defendant’s business practices apply to and affect the members of the Class
 uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
 respect to the Class as wholes, not on facts or law applicable only to Plaintiff Duverger.
 Additionally, the damages suffered by individual members of the Class will likely be small
 relative to the burden and expense of individual prosecution of the complex litigation
 necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of
 the Class to obtain effective relief from Defendant’s misconduct on an individual basis. A class
 action provides the benefits of single adjudication, economies of scale, and comprehensive
 supervision by a single court.

                                    FIRST CLAIM FOR RELIEF
                                Telephone Consumer Protection Act
                                     (Violation of 47 U.S.C. § 227)
              (On Behalf of Plaintiff Duverger and the Pre-recorded No Consent Class)
          46.     Plaintiff repeats and realleges the prior paragraphs of this Complaint and
 incorporates them by reference herein.
          47.     Defendant’s agents transmitted unwanted solicitation telephone calls to Plaintiff
 Duverger and the other members of the Pre-recorded No Consent Class using a pre-recorded
 voice message.
          48.     These pre-recorded voice calls were made en masse without the prior express

 written consent of the Plaintiff Duverger and the other members of the Pre-recorded No Consent
 Class.
          49.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
 Defendant’s conduct, Plaintiff Duverger and the other members of the Pre-recorded No Consent
 Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each
 violation.




                                                                                                      8
Case 0:21-cv-60911-RS Document 1 Entered on FLSD Docket 04/28/2021 Page 9 of 9




                                         PRAYER FOR RELIEF
        WHEREFORE, Plaintiff Duverger individually and on behalf of the Class, prays for the

 following relief:
        50.     An order certifying this case as a class action on behalf of the Class as defined
 above; appointing Plaintiff Duverger as the representative of the Class; and appointing her
 attorneys as Class Counsel;
        51.     An award of actual and/or statutory damages and costs;
        52.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;
        53.     An injunction requiring Defendant to cease all unsolicited calling activity, and to
 otherwise protect the interests of the Class; and
        54.     Such further and other relief as the Court deems just and proper.
                                             JURY DEMAND
        Plaintiff Duverger requests a jury trial.

                                               Respectfully Submitted,
                                               MARGARETTE DUVERGER, individually and
                                               on behalf of those similarly situated,
 DATED this 28th day of April, 2021.

                                               By: /s/ Stefan Coleman
                                               Stefan Coleman (FL Bar no. 30188)
                                               law@stefancoleman.com
                                               LAW OFFICES OF STEFAN COLEMAN, P.A.
                                               201 S. Biscayne Blvd, 28th Floor
                                               Miami, FL 33131
                                               Telephone: (877) 333-9427
                                               Facsimile: (888) 498-8946

                                               Avi R. Kaufman (FL Bar no. 84382)
                                               kaufman@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881

                                               Attorneys for Plaintiff and the putative Class


                                                                                                      9
